Citation Nr: 0112987	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-08 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation on the basis of 
the need for the aid and attendance of another, or being 
housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to August 
1943.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appellant, the wife and guardian of the veteran, 
testified at a hearing at the RO before a member of the Board 
in January 2001.  


FINDINGS OF FACT

1.  Service connection has been in effect for schizophrenia, 
rated 100 percent disabling effective from the day following 
service separation.  

2.  Service-connected schizophrenia has not rendered the 
veteran unable to independently perform daily functions of 
self-care or to protect himself from the hazards and dangers 
incident to his daily environment.

3.  The veteran has a single service connected disability 
ratable at 100 percent disabling, but his service-connected 
schizophrenia does not restrict him to his dwelling or 
immediate premises.



CONCLUSION OF LAW

The criteria for special monthly compensation based on a need 
for regular aid and attendance of another person, or based on 
housebound status, have not been met.  38 U.S.C.A. § 1114(l), 
(s) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.350(b), (i), 
3.352(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist.  
The RO has not had the opportunity to review the appellant's 
claim in conjunction with the new legislation.  However, the 
Board finds that all pertinent evidence has been obtained and 
the appellant  has been informed of the criteria necessary to 
establish the veteran's entitlement to special monthly 
compensation based on a need for regular aid and attendance 
of another person, or based on housebound status.  See May 
1999statement of the case, December 1999 supplemental 
statement of the case and hearing transcripts.  Accordingly, 
the Board finds that the veteran has not been prejudiced by 
this decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The appellant is seeking special monthly compensation based 
on the veteran's need for regular aid and attendance of 
another person, or on the basis of being housebound due to 
service connected disabilities.  Service connection is 
currently in effect for schizophrenia, rated 100 percent 
disabling.  This is the veteran's only service connected 
disability.  It is important to note that only disability 
associated with this condition may be considered in support 
of the claim for special monthly compensation.  The effects 
of non-service-connected conditions may not be considered.

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular 
aid and attendance: Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, and etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others. 38 C.F.R. § 3.352(a).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his life. 
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

VA outpatient treatment records, dated from 1992 to 1995, 
show that the veteran was treated for multiple medical 
disorders including diabetes mellitus, hypertension and the 
residuals of a cerebrovascular accident (CVA).  In 1995, the 
veteran was noted to have marked dementia and was 
incontinent.  

An examination for the purpose of evaluating whether the 
veteran needs the aid and attendance of another person or is 
housebound was conducted by VA in February 1999.  At that 
time, the veteran's complaints were reported by his spouse to 
include the residuals of a CVA such that he could not take 
care of himself.  He was noted to be wheelchair bound, alert 
and oriented as to place, person and time.  He had 
restrictions on his upper extremities as a result of the CVA.  
He had left sided paralysis and needed assistance with 
feeding, closing, shaving, bathing and drying himself.  He 
was unable to walk without assistance and was wheelchair 
bound.  He could not leave his immediate premises without the 
assistance of his wife or daughter.  The diagnoses were 
status post CVA, hypertension, diabetes mellitus, and 
schizophrenia.  

The appellant and her daughter testified at two hearings at 
the RO.  The first was before a hearing officer in June 1999.  
The second was before a member of the Board in January 2001.  
They reported that the veteran had been hospitalized at a VA 
facility for many years until the mid- 1970's when he was 
released to the care of the appellant.  The indicated that 
the veteran had always been in need of constant attention due 
to his service-connected schizophrenia.  While it was 
acknowledged that he now needed more care due to the 
residuals of a CVA, they testified that the  only increase in 
the disability caused by the stroke was that the veteran was 
now incontinent.  They testified that the veteran had needed 
help with such activities as combing his hair, shaving and 
bathing since he was first placed under the appellant's care.  

It is clear from the record that the veteran is in need of 
the aid and attendance of another person.  However, it is 
equally clear that this extreme level of disability is 
primarily caused by the non-service-connected residuals of a 
CVA.  There is no medical evidence in the file that the 
veteran was in need of aid and attendance prior to the 
incurrence of the CVA.  The record reflects no treatment 
other than medication for the veteran's service-connected 
schizophrenia prior to the CVA.  Further, the VA examiner who 
examined the veteran in 1999 in connection with this claim 
listed non-service-connected disabilities as the primary 
diagnoses which he believed to render the veteran in need of 
the regular aid and attendance of another.  While the 
testimony adduced at the hearings on appeal is noted, the 
Board is not persuaded due to the lack of objective medical 
evidence supporting the contentions.  Absent some medical 
evidence showing a need for the aid and attendance of another 
prior to the stroke, the claim is denied.  

Similarly, while the veteran does have a single disability 
rated at 100 percent disabling, there is no evidence of 
record that he is housebound due solely to that service 
connected condition.  Therefore, this claim is denied as 
well.  

The weight of the evidence is against the claim for special 
monthly compensation based on a need for aid and attendance 
or based on housebound status.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Special monthly compensation on account of a need for regular 
and attendance, or based on being housebound, is denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

